Citation Nr: 0210373	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  99-19 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for the purpose of receiving 
Department of Veterans Affairs (VA) death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
October 1945. He died in April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO), which confirmed a prior denial of a 
claim for VA death pension benefits based on a finding that 
the appellant is not considered the "surviving spouse" of 
the veteran for these purposes.


FINDINGS OF FACT

1.  The appellant has claimed that she and the veteran lived 
in common law marriage in Puerto Rico for more than 14 or 20 
years, but common law marriages are not valid in Puerto Rico.

2.  The appellant was legally married to the veteran in 
September 1993, the veteran died in April 1994, less than a 
year after their marriage, and they did not have any 
children.




CONCLUSION OF LAW

The appellant is not entitled to recognition as a surviving 
spouse of the veteran for the purpose of receiving VA death 
pension benefits.  38 U.S.C.A. § 1541 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.50, 3.54 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A review of the record shows that the veteran, a resident of 
the Commonwealth of Puerto Rico, divorced his first spouse, 
J.O.R., in August 1993.  In September 1993, the veteran and 
the appellant were legally married, also in Puerto Rico.  The 
veteran died in April 1994, less than a year after his 
marriage to the appellant.

In May 1994, the appellant filed a claim for VA death pension 
benefits, which the RO denied in June 1994 on the basis that 
she did not meet the marriage eligibility requirements for 
such benefit.  The appellant requested reconsideration of 
this decision, claiming, in a June 1994 statement, that she 
and the veteran had had a common law marriage of more than 18 
years and that they had not been able to get married until 
the veteran obtained his divorce from his first wife in 1993.

The RO issued an Administrative Decision in February 1995, 
confirming the prior denial on the basis that the appellant 
did not meet the basic eligibility criteria set forth by VA 
regulation.  It was explained in the decision that, while the 
appellant had said that she had cohabited with the veteran 
for 18 years, she had acknowledged the existence of a legal 
impediment that prevented her from legally marrying the 
veteran, the impediment being that he was still married to 
his first wife until August 1993.

Soon after the above decision was issued, the appellant 
submitted another statement, which the RO received in 
February 1995, essentially claiming that she did not know 
that common law marriages were not valid in the Commonwealth 
of Puerto Rico.  She enclosed copies of statements from 
acquaintances of her and the veteran essentially supporting 
her contention that she and the veteran had lived as husband 
and wife for many years, and had been known as such in their 
community, and that the veteran had helped the appellant 
raise her children from a previous marriage.  Another 
statement from the appellant, with similar contentions, was 
submitted in February 1997, after which the RO sent her a 
duty to assist letter, explaining the evidence that was 
needed in order to obtain a favorable outcome in her claim 
for VA death pension benefits.

In November 1997, the RO confirmed the prior denials of the 
appellant's claim, on account of her not being considered the 
veteran's surviving spouse for VA death pension benefits 
purposes.  The appellant perfected her appeal of this denial, 
and testified at an October 1999 RO hearing, in which she 
essentially indicated that she lived with the veteran for 
more than 14 or 15 years, that they got married in September 
1993, and that they never had children.

Additional evidence that the appellant has more recently 
submitted in support of her claim include a February 1987 
debt agreement showing her as a co-debtor of the veteran, a 
September 1989 death insurance certificate showing the 
appellant as a beneficiary of the veteran, and additional 
statements from acquaintances of the veteran and the 
appellant, restating that they were both seen in their 
community as husband and wife.




Analysis

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statement of 
the case, the RO has informed the appellant of the evidence 
necessary to substantiate her claim.  Pertinent evidence has 
been obtained.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied as to this 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) 
(Veterans Claims Assistance Act of 2000 (VCAA)) ; 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159). 

For VA purposes, a "surviving spouse" means a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death and: (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and (2) 
except as provided in § 3.55, has not remarried or has not 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 C.F.R. § 3.50(b) (2001).

For VA purposes, "marriage" means a marriage valid under 
the law of the place where the parties resided at the time of 
the marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. 
§ 3.1(j) (2001).

Death pension may be paid to a "surviving spouse" who was 
married to the veteran: (1) one year or more prior to the 
veteran's death; or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage; or (3) prior to January 1, 1957, if the veteran 
served (as in the present case) during World War II.  38 
U.S.C.A. § 1541(f) (West 1991); 38 C.F.R. § 3.54(a) (2001).

According to the official publication of all laws in the 
Commonwealth of Puerto Rico (Laws of Puerto Rico Annotated, 
or L.P.R.A.), marriage is considered in Puerto Rico a civil 
institution that originates in a civil contract and is 
"valid only when contracted and solemnized in accordance 
with the provisions of law."  See 31 L.P.R.A. § 221 (1999).  
The requisites for its validity include the authorization and 
celebration of a matrimonial contract according to the forms 
and solemnities prescribed by law.  See 31 L.P.R.A. § 231 
(1999).
 
The Board acknowledges the appellant's contentions of record 
to the effect that she did not know that she had to be 
married with the veteran for at least a year in order to be 
considered his "surviving spouse" for VA death pension 
benefits, as well as her contention that her common law 
marriage should be considered a valid marriage.  However, the 
law in Puerto Rico is clear in that a matrimonial contract 
must be celebrated according to the forms and solemnities 
prescribed by law.  In other words, common law marriages are 
not valid in Puerto Rico.  Moreover, the appellant's 
predicament that she did not know this fact cannot serve as a 
basis to find that she had a valid matrimony with the veteran 
prior to September 1993 because, in Puerto Rico, the Civil 
Code clearly states that the "ignorance of the law does not 
excuse from compliance therewith."  See 31 L.P.R.A. § 2 
(1999).

Insofar as the appellant's cohabitation with the veteran for 
at least 14 years prior to the veteran's death cannot be 
considered a valid marriage in Puerto Rico, the Board cannot 
consider the appellant and the veteran as having been married 
for one year or more prior to the veteran's death.  Also, the 
record shows that the veteran and the appellant did not marry 
prior to January 1, 1957, and that they did not have any 
children.  Based on these findings, the Board concludes that 
the appellant is not entitled to recognition as a surviving 
spouse of the veteran for the purpose of receiving VA death 
pension benefits.  Her claim lacks legal merit or entitlement 
under the law and, as such, must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of receiving VA death pension benefits is 
denied.

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

